Citation Nr: 1526880	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected gouty arthritis affecting the feet and toes.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1988 to July 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

As explained below, the issue of service connection for gouty arthritis affecting the hands and fingers has been raised by the evidence of record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an initial disability rating in excess of 20 percent for service-connected gouty arthritis affecting his feet and toes.  The Veteran has been afforded two VA examinations in conjunction with his appeal.  At the November 2012 examination, he reported having flare-ups of gout every other month and the examiner noted his gout was manifested by pain and swelling over the dorsal aspect of his right foot and at the medial aspects at the base of his bilateral toes.  The VA examiner noted the Veteran did not experience incapacitating or non-incapacitating episodes of gouty arthritis.  There was also no lay or medical evidence that the Veteran's gout affected his hands or fingers.  Accordingly, the AOJ awarded service connection for gouty arthritis affecting the feet and toes and awarded a 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  

In this context, the Board notes that, under Diagnostic Code 5017, gout is rated under the criteria for rheumatoid arthritis.  Pursuant to the provisions of Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent rating when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent rating is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Notably, DC 2002 does not provide a definition for an "incapacitating episode."  But see 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

During the February 2014 VA examination, the Veteran continued to report having flare-ups of gout every other month, further reporting that his last flare-up occurred in 2013 and involved his hands.  The VA examiner noted the Veteran had a hallux valgus deformity involving his feet but also noted the Veteran experienced decreased grip strength and dexterity, as well as swelling, in his hands.  The examiner also noted the Veteran had more than four non-incapacitating exacerbations of gouty arthritis per year.  [Parenthetically, the Board notes the also VA examiner noted the Veteran had bunions on his bilateral feet and that, in a May 2013 rating decision, the RO awarded service connection for hallux valgus as secondary to service-connected gouty arthritis of the feet and toes.]  

The evidence described above clearly shows the Veteran has experienced additional symptoms of gouty arthritis during the pendency of this claim.  There is, however, a question as to whether the additional symptoms involving his hands are a part of the same disease process for which he is currently assigned a 20 percent rating.  Indeed, the 20 percent rating was assigned for gouty arthritis affecting his feet and toes only, while the most recent evidence of record shows he has gouty arthritis affecting his hands and fingers.  Given this evidence, the Board finds an a remand is needed to obtain a new VA examination and opinion to determine (1) whether the Veteran has any current manifestations/exacerbations of gouty arthritis affecting his feet and toes and, if so, the nature, frequency, and severity of such exacerbations and (2) whether the manifestations of gouty arthritis affecting his hands and fingers are a part of the same disease process for which service connection has been granted, i.e., gouty arthritis affecting his feet and toes.  

After the new VA examination is conducted, the AOJ consider whether it is appropriate to refer the claim on appeal to the Director of Compensation Service for extraschedular consideration, as the next higher rating under DC 5002 only contemplates incapacitating episodes three or more times a year and the Veteran has reported an inability to walk or stand during flare-ups of gouty arthritis of his feet and toes that occur every other month.  In this regard, the Board finds that the VA examiner should provide a comment on the difference between what is considered an incapacitating and non-incapacitating exacerbation of gouty arthritis, as the rating schedule does not provide a definition of such and the Veteran has reported that he is unable to walk or stand during his flare-ups of gouty arthritis.  The AOJ also should adjudicate the claim for service connection for gouty arthritis affecting the hands and fingers that was referred to the AOJ in the Introduction of this decision.  

In addition to the foregoing, the Board finds the AOJ should obtain all outstanding VA treatment records dated since January 2013, as the evidentiary record only contains treatment records dated from September 2012 to January 2013 and the outstanding evidence may contain evidence relevant to the increased rating claim on appeal.  On remand, the Veteran should also be given an opportunity to submit any private records of treatment of his gouty arthritis disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated from January 2013 to the present, and associate them with the claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2. Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain available private treatment records related to his gouty arthritis disability.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected gouty arthritis disability.  Any indicated evaluations, studies, and tests should be conducted. The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

a. The examiner should describe the nature, severity, and frequency of all manifestations of the Veteran's gouty arthritis disability, including those affecting his feet/toes and hands/fingers.  If the Veteran does not have any current manifestations of gouty arthritis affecting his feet/toes, the examiner should so specifically state in the examination report.  

b. The examiner is requested to address whether any manifestations of gouty arthritis affecting the Veteran's hands and fingers (including those shown at the February 2014 VA examination) are a part of the same disease process for which service connection has been granted, i.e., gouty arthritis affecting his feet and toes.  

c. The examiner is also requested to provide a comment on the difference between what is considered an incapacitating and non-incapacitating exacerbation of gouty arthritis, as the rating schedule does not provide a definition of such and the Veteran has reported that he is unable to walk or stand during his flare-ups of gouty arthritis of his feet and toes.  

d. Finally, in order for the Board to determine if the Veteran's service-connected gouty arthritis renders him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected gouty arthritis disability.

e. All opinions expressed must be supported by a clear rationale.  

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 20 percent for gouty arthritis affecting the feet and toes.  The AOJ must specifically address whether referral for consideration of an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321.  In make this determination, the AOJ should consider all relevant evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), which should include all pertinent law and regulations and addresses all evidence submitted since the March 2014 SSOC, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






